110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee David COLLINS, Jr., Plaintiff--Appellant,v.Parker EVATT, Commissioner;  David L. Bartles, Director;Robert W. Donlin, Deputy Regional Administrator,South Carolina Department ofCorrections, Defendants--Appellees.
No. 96-7449.
United States Court of Appeals, Fourth Circuit.
Argued March 25, 1997.Decided April 9, 1997.

Lee David Collins, Jr., Appellant Pro Se.  Vinton DeVane Lide, Michael Stephen Pauley, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina, for Appellees.
Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Collins v. Evatt, No. CA94-2426-3-OBD (D.S.C. Aug. 30, 1996).  We deny Appellant's motions for appointment of counsel and for reconsideration of our denial of his motion to proceed without prepayment of fees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED